Citation Nr: 0508953	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-15 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a mitral valve 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
January 1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2002 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In July 2004 the Board remanded the case to the RO for 
further development.


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance. 

2.  Hypertension was not present in service, began many years 
after service, and was not caused by any incident of service.

3.  A mitral valve disorder was not present in service, began 
many years after service, and was not caused by any incident 
of service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active military service, and may not be presumed to 
have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).

2.  A mitral valve disorder was not incurred in or aggravated 
by the veteran's active military service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the appellant consistent with requirements 
under the VCAA in letters dated in June 2002 and July 2004, 
and in the statement of the case and supplemental statement 
of the case.  He was informed of the information and evidence 
necessary to substantiate the claims, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
To the extent that the timing of the notice was after the 
initial adjudication, this did not prejudice the claims in 
any way because they have been subsequently readjudicated by 
the RO without "taint" from prior adjudications.  The 
record reflects that the RO has made reasonable efforts to 
obtain relevant medical evidence adequately identified by the 
appellant in support of his claim.  The Board finds that VA 
has complied with the VCAA duties to notify and assist.

II.  Service Connection for Hypertension and a Mitral Valve 
Disorder

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In addition, certain chronic diseases, 
including cardiovascular-renal disease including 
hypertension, may be presumed to have incurred during service 
if they become manifested to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 
67792-67793 (Nov. 7, 2002).  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.

The appellant is claiming entitlement to service connection 
for hypertension and a mitral valve disorder, both of which 
he claims to be linked to his period of active service during 
World War II.  On review of the record, the Board finds that 
the preponderance of the evidence is against a finding that 
there is a nexus between any current hypertension or mitral 
valve disorder, and the veteran's service.  

The Board notes that the medical record contains competent 
evidence of a current hypertension and mitral valve disorder.  
In a February 2002 statement from Steven V. Manoukian, M.D., 
he indicated that he had treated the veteran since March 2000 
for hypertension and mitral regurgitation, and that the 
veteran's last echocardiogram showed an ejection fraction of 
72 percent.  Also, a physician at the Atlanta VA Medical 
Center who has treated the veteran stated in August 2004 that 
the veteran had a mitral valve disorder.  Also, VA treatment 
records dated from 2001 to 2002 include an assessment of 
hypertension in a December 2001 treatment record.

Because the record contains competent medical evidence of 
current hypertension and mitral valve disorder, and no 
evidence to the contrary, the Board concedes the presence of 
such disabilities.

The question thus becomes whether such disabilities were 
incurred in or aggravated by active military service, or 
became manifested to a compensable degree within one year of 
separation from active duty.  The veteran's service medical 
records show no clinical evidence indicating hypertension or 
a mitral valve disorder.  Service medical treatment records 
during service are devoid of any complaints or relevant 
findings indicating any cardiovascular problem including 
hypertension or a mitral valve disorder.  Further, at the 
January 1946 discharge examination, evaluation of the 
cardiovascular system was normal.  At that time, the 
veteran's blood pressure was measured and recorded as 136 
systolic and 88 diastolic pressure.

The Board notes that the veteran has indicated that at least 
some of his service medical records are missing and presumed 
destroyed by a fire in 1973 at the National Personnel Records 
Center (NPRC).  However, review of the claims file shows that 
in October 1948, VA requested the veteran's dental records.  
In reply, an envelope containing service dental and medical 
records was received by VA in November 1948. The enclosed 
medical records appear to be complete.  They include reports 
of examination at induction and at discharge, as well as 
various treatment records during service.  There is no 
indication other than the veteran's assertion that any are 
missing.  It appears that the service medical records were 
received by VA prior to the 1973 fire at NPRC.  In any case, 
as discussed above, none of the existing service medical 
records including the examination report at discharge shows 
any indication of a cardiovascular condition, including 
hypertension or a mitral valve disorder. 

The first clinical evidence showing hypertension is contained 
in a December 2001 treatment record, which includes an 
assessment of hypertension.  The first such evidence of a 
mitral valve disorder is contained in Dr. Manoukian's 
February 2002 statement, in which he indicated that he had 
treated the veteran since March 2000 for hypertension and 
mitral regurgitation.  

Dr. Manoukian stated at that time that, "by history, this 
mitral regurgitation was found on a routine examination while 
he was in service in 1943."  To the extent that this 
statement represents a history supplied by the veteran, the 
Board notes the following.  A diagnosis based solely on a 
history as related by the veteran, as it relates any current 
condition to service, constitutes no more than a 
transcription of a lay history, and therefore is not thereby 
transformed into competent medical evidence of a relationship 
between service and a current disorder.  See Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  See also LeShore v. Brown 8 Vet. 
App. 406 (1995).  Further, a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal.  There 
is no contemporaneous medical record showing mitral 
regurgitation during service, and there is otherwise no 
indication that Dr. Manoukian based his "by history" 
statement on anything other than a history as related by the 
veteran.  

Other than Dr. Manoukian's "by history" statement discussed 
above, none of the medical evidence suggests a link between 
the current hypertension or a mitral valve disorder, first 
shown decades after service, and any incident of service.  
Further there are no opinions or other competent evidence to 
relate the claimed disorders to service.  

In sum, neither of the veteran's claimed disorders are shown 
in service or until many decades after service.  Post-service 
medical records show no indication of hypertension or a 
mitral valve disorder until March 2000 many years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  
 
Therefore, there is no medical evidence establishing that a 
relationship is possible between either of the claimed 
disorders and service; and neither claimed disorder may be 
presumed to have incurred during service.

The Board concludes that hypertension and a mitral valve 
disorder were not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection for these disorders, the benefit-of-the-
doubt rule does not apply, and both claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the veteran believes that he has hypertension and a 
mitral valve disorder which are related to his military 
service, he is a layman, and as such has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a mitral valve disorder 
is denied.




	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


